PER CURIAM.
The Administrator of the Office of Price Administration appeals from an order of the District Court dismissing his suit to recover triple damages for the sale by appel-lee of certain used farm equipment at prices in excess of the maximum established by the provisions of Maximum Price Regulation No. 133.
The sole question presented by the appeal is whether the purchase by a farmer of equipment for use in his own farming and not for resale constitutes a purchase “for use or consumption other than in the course of trade or business” within the meaning of § 205(e) of the Emergency Price Control Act, as amended, 50 U.S.C.A. Appendix, § 925(e), so as to vest the statutory right of action for a price overcharge under that section in the purchaser instead of in the Administrator.
This court has already passed on the precise question here presented, deciding it adversely to the defendant. See Bowles v. Rogers, 7 Cir., 149 F.2d 1010. The same conclusion has been reached in other cases subsequently decided by other Circuit Courts of Appeal. See Bowles v. Madl, 10 Cir., 153 F.2d 21; Bowles v. Trullinger, 9 Cir., 152 F.2d 191; Bowles v. Whayne, 6 Cir., 152 F.2d 375.
Judgment reversed on the authority of Bowles v. Rogers, supra, and other cases cited.